In a matrimonial action, plaintiff appeals from an order of the Supreme Court, Queens County, dated July 12, 1976, which denied her motion for counsel fees in connection with the appeal by defendant from the judgment of divorce. Order reversed, on the law and the facts, with $50 costs and disbursements, and counsel fees are awarded to plaintiff in connection with the earlier appeal in the sum of $1,000, plus $374.38, representing the printing of plaintiff’s brief. A wife who is the successful respondent in connection with an appeal from a judgment of divorce granted to her is entitled to a counsel fee, regardless of the sufficiency of her financial means (cf. Ross v Ross, 47 AD2d 866; Press v Press, 49 AD2d 603). Under the circumstances, we believe that a counsel fee award of $1,000 is appropriate. *835In view of the assertions of professional misconduct, the clerk of the court is hereby directed to forward a copy of the briefs and the record on appeal filed herein to the Grievance Committee of the Association of the Bar of the City of New York, as an addition to the papers heretofore so forwarded in connection with earlier appeals (see Goldsmith v Goldsmith, 52 AD2d 616). Hopkins, Acting P. J., Martuscello, Cohalan and Damiani, JJ., concur.